DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 08/11/2021.

Claims 1-10 and 23-24 are pending and being examined.  Claims 11-22 are canceled.  Claims 1-5, 8, 10, 23 are amended and claim 24 is newly added with no new subject matter being introduced.

Claims 1-10 and 23-24 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 11-20 are canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all of the cumulative limitations of 
Chew (US 2012/0121489 A1) is considered to be the closest prior art.
Chew teaches a method of treating flue gas that has one or more components (Chew, claim 30), the method comprising: passing a solution through an inside of a conduit (144 of Fig. 1), the conduit having associated with its outside surface an electric field generator (600 of Fig. 1) having a first antenna or dipole and a second antenna or dipole (500 of Fig. 1) that generates an electric field there between; and a magnetic field generator (600 of Fig. 1) positioned between the first antenna or dipole and the second antenna or dipole that generates a magnetic field; wherein passing the solution through the electric field and the magnetic field forms an activated solution (Chew, [0050]); the method further comprising contacting the activated solution with the flue gas so that the one or more components of the flue gas are at least partially absorbed by the activated solution to form a residue solution (Chew, Fig. 1 and [0050]-[0051]).
Chew does not teach nor obviate generating a magnetic field by a magnetic field coil of a magnetic field generator, wherein the magnetic field coil is positioned on the outside surface of the conduit between the first antenna and the second antenna, thereby preventing direct contact with the solution passing through the inside of the conduit.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANITA NASSIRI-MOTLAGH/
Primary Examiner, Art Unit 1734